Case: 17-15474   Date Filed: 02/15/2019   Page: 1 of 4


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 17-15474
                         Non-Argument Calendar
                       ________________________

    D.C. Docket Nos. 1:16-cv-00206-JRH-BKE; 1:12-cr-00204-JRH-BKE-1



REGINA M. PREETORIUS,

                                                          Petitioner-Appellant,

                                  versus

UNITED STATES OF AMERICA,

                                                        Respondent-Appellee.

                       ________________________

                Appeal from the United States District Court
                   for the Southern District of Georgia
                      ________________________

                            (February 15, 2019)

Before MARTIN, BRANCH, and JULIE CARNES, Circuit Judges.

PER CURIAM:
              Case: 17-15474     Date Filed: 02/15/2019    Page: 2 of 4


      Regina M. Preetorius, a federal prisoner serving a 280-month total sentence,

appeals the denial of her motion to vacate her sentence under 28 U.S.C. § 2255.

The sole issue is whether Preetorius’s counsel rendered ineffective assistance by

failing to “explore the government’s good-faith efforts to resolve the proceedings

with a plea of guilty.” After careful review, we affirm.

      “In a section 2255 proceeding, we review legal conclusions de novo and

factual findings for clear error. Ineffective assistance of counsel claims are mixed

questions of law and fact that we review de novo.” Osley v. United States, 751
F.3d 1214, 1222 (11th Cir. 2014) (citation omitted).

      “Before deciding whether to plead guilty, a defendant is entitled to the

effective assistance of competent counsel.” Padilla v. Kentucky, 559 U.S. 356,

364, 130 S. Ct. 1473, 1480–81 (2010) (quotation marks omitted). To prevail on an

ineffective assistance claim, the defendant must “show that counsel’s performance

was deficient” and that she “suffered prejudice as a result of that performance.”

Osley, 751 F.3d at 1222. As a general rule, “defense counsel has the duty to

communicate formal offers from the prosecution to accept a plea on terms and

conditions that may be favorable to the accused.” Missouri v. Frye, 566 U.S. 134,

145, 132 S. Ct. 1399, 1408 (2012). But “an erroneous strategic prediction about

the outcome of a trial is not necessarily deficient performance.” Lafler v. Cooper,

566 U.S. 156, 174, 132 S. Ct. 1376, 1391 (2012). To show prejudice in this


                                          2
              Case: 17-15474     Date Filed: 02/15/2019   Page: 3 of 4


context, a defendant must show a reasonable probability that but for counsel’s

ineffectiveness: (1) the defendant would have accepted the plea; (2) the court

would have accepted its terms; and (3) the conviction or sentence, or both, would

have been less severe than under the judgment and sentence that were imposed.

Osley, 751 F.3d at 1222.

      Preetorius’s counsel did not render ineffective assistance. Her counsel

advised her about the government’s plea offer of five years, as she concedes. She

argues her counsel ought to have persuaded her to plead despite her claim of

innocence given the high conviction rate in the Southern District Court of Georgia.

But she does not suggest her counsel advised her not to accept the plea or hinted

she would be acquitted at trial. She has shown nothing to indicate her counsel’s

performance fell “outside the wide range of professionally competent assistance.”

Strickland v. Washington, 466 U.S. 668, 690, 104 S. Ct. 2052, 2066 (1984).

      Nor can we say Preetorius suffered prejudice, even assuming she received

ineffective assistance. Preetorius was aware of her potential sentence if convicted.

The government gave her a penalty certification, and a Magistrate Judge advised

her of the possible penalties at her arraignment. She proceeded to trial knowing

her potential sentencing exposure. She also maintained her innocence during and

after trial. This undermines her claim that she would have pled guilty if properly

advised about the plea deal. See Osley, 751 F.3d at 1224 (“Osley’s claim that he


                                         3
              Case: 17-15474       Date Filed: 02/15/2019   Page: 4 of 4


would have pled guilty had he been properly informed is also undermined by his

repeated claims of innocence.”).

      The district court’s denial of Preetorius’s § 2255 motion is AFFIRMED.




                                           4